DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott 7,182,994. As to claim 1 Scott discloses a floor mat comprising a base layer 12 having a lower surface adapted to be juxtaposed to an underlying floor surface in a generally planar configuration and an upper layer 40 attached to an upper surface of the base layer (since padding layer 30 is not required in Scott). Regarding the phrase “wherein the base layer is capable of being configured in two states, a first state in which the base layer is generally impervious to the passage of fluids therethrough when in the generally planar configuration and a second state in which the base layer provides for the passage of fluids therethrough when in a non-planar configuration”, this phrase does not positively define any further distinguishing structure. Furthermore, the laminate in Scott, is “capable of being configured” into the claimed configuration by slitting the laminate, and therefore, meets the instant claim limitation. 
As to claim 3, Scott disloses these features at col. 5, lines 44-48, col. 6, lines 39-42 and col. 8, lines 8, lines 32-34. 
As to claim 10, this claim does not further positively define any structural limitations since, the phrase ““wherein the base layer is capable of being configured …non-planar configuration” in claim 1 does not positively recite any structural limitations.
As to claim 12, Scott discloses this limitation at col. 4, lines 33-37.

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 2, 4-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783